DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, (see pages 17-18), filed on the 4th of October, 2021, with respect to the rejection(s) of Claims 27-33, 60-66, 68 and 70 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2020/0296627 A1 to Arvidson et al. (Arvidson), in view of Publication No.: US 2019/0229964 A1 to Ouchi et al. (Ouchi)
have been fully considered and are persuasive because Claims 27-33, 60-66, 68 and 70 are cancelled.  Therefore, the above claim(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-26, 34-59, 67 and 69 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receive a first set of grants for performing uplink communication between the UE and a first group of cells associated with a first radio access technology (RAT) and a second set of grants for performing uplink communication between the UE and a second group of cells associated with a second RAT, the second RAT being a New Radio (NR) RAT; determine that a combined transmit power exceeds a total power limit or that there is a potential of the combined power exceeding the total power limit, based at least in part on the first set of grants and the second set of grants, the combined transmit power comprising a first aggregated transmit power for an uplink channel using the first RAT and a second aggregated transmit power for an uplink channel using the second RAT; determine at least one of a first power limit for the first aggregated transmit power or a second power limit for the second aggregated transmit power; and perform the uplink communication with the first group of cells using the first RAT and the uplink communication with the second group of cells using the second RAT based at least in part on the first power limit, the second power limit, or both’.
Independent Claim 34 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receive a first set of grants for performing uplink communication between the UE and a first group of cells associated with a first radio access technology (RAT) and a second set of grants for performing uplink communication between the UE and a second group of cells associated with a second RAT, the second RAT being a New Radio (NR) RAT; determine that a combined transmit power exceeds a total power limit or that there is a potential of the combined power exceeding the total power limit, based at least in part on the first set of grants and the second set of grants, the combined transmit power comprising a first aggregated transmit power for an uplink channel using the first RAT and a second aggregated transmit power for an uplink channel using the second RAT; determine at least one of a first power limit for the first aggregated transmit power or a second power limit for the second aggregated transmit power; and perform the uplink communication with the first group of cells using the first RAT and the uplink communication with the second group of cells using the second RAT based at least in part on the first power limit, the second power limit, or both’.
Independent Claim 67 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘means for receiving a first set of grants for performing uplink communication between the UE and a first group of cells associated with a first radio access technology (RAT) and a second set of grants for performing uplink communication between the UE and a second group of cells associated with a second RAT, the second RAT being a New Radio (NR) RAT; means for determining that a combined transmit power exceeds a total power limit or that there is a potential of the combined power exceeding the total power limit, based at least in part on the first set of grants and the second set of grants, the combined transmit power comprising a first aggregated transmit power for an uplink channel using the first RAT and a second aggregated transmit power for an uplink channel using the second RAT; means for determining at least one of a first power limit for the first aggregated transmit power or a second power limit for the second aggregated transmit power; and means for performing the uplink communication with the first group of cells using the first RAT and the uplink communication with the second group of cells using the second RAT based at least in part on the first power limit, the second power limit, or both’.
Independent Claim 69 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or receive a first set of grants for performing uplink communication between the UE and a first group of cells associated with a first radio access technology (RAT) and a second set of grants for performing uplink communication between the UE and a second group of cells associated with a second RAT, the second RAT being a New Radio (NR) RAT; determine that a combined transmit power exceeds a total power limit or that there is a potential of the combined power exceeding the total power limit, based at least in part on the first set of grants and the second set of grants, the combined transmit power comprising a first aggregated transmit power for an uplink channel using the first RAT and a second aggregated transmit power for an uplink channel using the second RAT; determine at least one of a first power limit for the first aggregated transmit power or a second power limit for the second aggregated transmit power; and perform the uplink communication with the first group of cells using the first RAT and the uplink communication with the second group of cells using the second RAT based at least in part on the first power limit, the second power limit, or both’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463